           '1/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl   \
                                UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA

                United States of America                                    JUDGMENTIN A CRIMINAL CASE
                                 V.                                         (For Offenses Committed On or After November 1, 1987)



             Victor Alberto Gallegos-Felix                                  CaseNumber: 3:19-mj-23101

                                                                            Ben'amin .             ·
                                                                            Defendant's Atto ney


REGISTRATION NO. 87892298

THE DEFENDANT:
                                                                                                         AUG O5 2019
 IZI pleaded guilty to count(s) __!l~o~f~C~o~m~pr!l~ai~·nl!_t_ _ _ _ _ _ _ _ ___J_,...,,~~~~~*OO~~-L-
 0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section               Nature of Offense                                                               Count Number(s)
8:1325                        ILLEGAL ENTRY (Misdemeanor)                                                     1

0 The defendant has been found not guilty on count(s)
                              -------------------
•   Count(s)
               ------------------
                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                          ,6_ TIME SERVED                             •    _ _ _ _ _ _ _ _ _ _ days

 l2sl Assessment: $10 WAIVED         IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, August 5, 2019
                                                                          Date oflmposition of Sentence



                                                                          Hitu.LOCK
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3:19-mj-23101
